Citation Nr: 1142589	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-24 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 26, 2009.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) on or after January 26, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the pendency of the appeal, a rating decision dated in November 2010 increased the Veteran's disability rating for PTSD to 50 percent effective from January 26, 2009.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  

At a June 2007 VA examination, the Veteran stated that he had returned to psychiatric treatment at the VA and was seen initially every month and most recently every two months.  The claims file does contain VA outpatient treatment records dated from October 2005 to December 2006 and from April 2007 to August 2010, but it appears that there may be outstanding VA medical records dated from December 2006 to April 2007.  In fact, a VA outpatient treatment record dated in April 2007 noted that the Veteran was first seen by the provider in September 2006.  The record further noted that it was the eighth visit with that provider.   The Veteran filed his claim in March 2007, and evidence from the year prior to the filing of the claim is relevant.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).  Therefore, the RO should attempt to obtain any and all treatment records pertaining to the Veteran's service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should obtain VA medical records dated from December 2006 to April 2007, as well as VA medical records dated from October 2010 to the present.

2.  After completing the above action, the RO should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  Further development may include affording the Veteran an additional VA examination.

3.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 1).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


